Atkinson, J.
1. Where upon the trial of a criminal case it appears from a question asked a witness that his answer must disclose his knowledge of the contents of a bill of indictment which is a part of a record of another case, the answer is properly excluded, the indictment itself being the best evidence.
2. There being no evidence upon which to base it, the charge requested was properly refused. There was sufficient evidence to warrant the verdict, and no good cause for a new trial appears.

Judgment affirmed.


*743
Haynes et al. v. Schaeffer.

March 18, 1895.
Brought forward from the last term.
Levy and claim. Before Judge McWhorter. Hart superior court. March term, 1894.
An execution from a judgment of September 20,1886, was levied upon 140 acres of land in Hart county, as the property of J. M. Haynes, deceased. A claim was interposed by Elizabeth A. and Sarah Gf. Haynes, daughters of the deceased. The court directed a verdict for plaintiff, and overruled a motion for a new trial. The evidence showed, that J. M. Haynes died in February, 1891, in possession of the land, having been in possession of it for forty years. ' It was duly set apart as a homestead on January 23, 1869, under the constitution of 1868, and the act of October 3, 1868. The application for the homestead was filed by J. M. Haynes “as the head of a family.” Haynes, his wife, the two claimants and other children were living on the land when so set apart, and constituted the family of Haynes. Mrs. Haynes died fifteen years ago. All the boys have become of age, and all the girls married except the claimants, who remained members of the family, living with Haynes and dependent on him for a support until his •death. One of them was about twenty-four years old and the other twenty when the homestead ivas set apart. They have remained unmarried and have continued to reside on the land since the death of Haynes, and have been and are dependent on the land for a support. They have no property and no means of support except the land, being physically unable to work.
P. P. Proeeitt, W. L. Hodges and A. G. McCurry,. for plaintiffs in error.
J. H. Skelton, contra.